DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant mainly argues that Cardinal does not disclose the “subject matter” of Claim 1. 
Cardinal does not disclose transmitting a data packet to a wind park, where the data packet includes individual data sets of active power controlling control variables and a global data set of reactive power controlling control variables that is the same for the multiple groups. 
Examiner respectfully disagrees. As stated by the applicant and recited in the claim & spec – 
Claim 1 “the data packet includes individual data sets (for active power) and global data set (for reactive power).
The specification in ¶ [0014] states “the individual data sets comprise control signals, a controlling control variable, in particular an active power”.
The specification in ¶ [0015] states “A generated reactive power controlling control variable is additionally added to the same data packet as a global data set”.
Based on the applicant’s disclosure (refer to “a-c” above), the applicant’s data packet is an individual “data set” and “global data set”. Moreover, the data set is regarded to “control signals for active power” and the global data set are regarded to “control variable for reactive power”. THEREFORE, the data packet is regarded to “control signals for active power” and “control variable for reactive power”.
CONSEQUENTLY, Cardinal REASONABLY disclose:
transmitting a data packet to a wind park [see REF “B” below], where the data packet includes individual data sets of active power controlling control variables [4] and a global data set of reactive power controlling control variables [16] that is the same for the multiple groups (As stated in the term “power setpoint” shall embrace setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints for controlling the power production of the respective wind turbine (16 is a “power setpoint” and therefore an “individual data sets of active power” & 4 is a “power setpoint” and therefore a “global data set of reactive power”).
Per Cardinal a power reference value 4 i is determined for each of wind turbine group i and a group power setpoint 1 i is calculated for each of wind turbine group i and is proportional to the respective power reference value 4 i. Neither the power reference value 4 i nor the group power setpoint 1 i of Cardinal is a global data set that is the same for the multiple groups. The power reference value 4 i and the group power setpoint 1 i of Cardinal are individualized and particular for each group and are not global or the same for all groups.  
The Examiner appears to assert that "the sum 4 of the power reference values 4 i" of Cardinal is tantamount to the global data set of reactive power control variables (that is the same for the multiple groups). However, the sum 4 of the power reference values 4 i of Cardinal is not transmitted to a wind park. The sum 4 of Cardinal is used by the group reference system 400 as a divisor for the quotient used to determine the group power setpoints 1 i for each group i. The sum 4 of Cardinal is used internally by the group reference system 400 and not transmitted to a wind park that is controlled by the system. The sum 4 of Cardinal is used for the internal determination of the group power setpoints 1 i of the groups. The sum 4 of Cardinal is not output or transmitted to a wind park as a control variable for controlling the wind park. 
Examiner respectfully disagrees. The applicant appears to cite FIG. 4 for his arguments. However, FIG. 4 is a different embodiment as to in FIG. 5 in Cardinal (see ¶ [0067]; Wind farm control system 505 includes a group reference system 501 which is similar to the group reference system 400 explained above with regards to FIG. 4. However, the topology of the group reference system 501 is DIFFERENT and includes for each wind turbine GROUP i a separate subunit 41 i (411, 412, 413 in the exemplary embodiment)). The examiner cites FIG. 5 as the teachings for the present invention. 
Cardinal does not disclose that transmitted information for controlling a wind park includes both active power control variables and reactive power control variables. 
Examiner respectfully disagrees with the applicant. Cardinal, in FIG. 5 shows the wind park [See REF “B” below]. Moreover, as stated in ¶ [0064] power setpoints [16, 4] where the power setpoints are setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints. 
THEREFORE, Cardinal REASONABLY disclose –  
that transmitted information [by 505] for controlling a wind park [see REF “B”] includes both active power control variables and reactive power control variables [the power setpoints are “active and reactive power”].
Cardinal generally discloses that power is complex, active or real power. However, Cardinal does not disclose or suggest combining active power control variables and reactive power control variables in a data packet. 
Examiner respectfully disagrees with the applicant. Based on the applicant’s disclosure (refer to “a-c” above), the applicant’s data packet is an individual “data set” and “global data set”. Moreover, the data set is regarded to “control signals for active power” and the global data set are regarded to “control variable for reactive power”. THEREFORE, the data packet is regarded to “control signals for active power” and “control variable for reactive power” (also see “I” above).
Cardinal generally discloses that power is complex, active or real power. However, Cardinal is silent on disclosing that the central controller 305 or the group reference system 400 combines both active and reactive power control variables in a data packet for controlling a wind park. 
Examiner respectfully disagrees with the applicant. The applicant appears to cite FIG. 4 for his arguments. However, FIG. 4 is a different embodiment as to in FIG. 5 (See “III” above).  Moreover Cardinal, in FIG. 5 REASONABLY shows the wind park [see REF “B” below]. Moreover, as states in ¶ [0064] power setpoints [16, 4] where the power setpoints are setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints (also see “IV” above). 
Cardinal does not disclose that the group control mode controls sends active and reactive power control variables together in a data packets. 
Examiner respectfully disagrees with the applicant. Based on the applicant’s disclosure (refer to “a-c” above), the applicant’s data packet is an individual “data set” and “global data set”. Moreover, the data set is regarded to “control signals for active power” and the global data set are regarded to “control variable for reactive power”. THEREFORE, the data packet is regarded to “control signals for active power” and “control variable for reactive power” (also see “I” above).
In addition, Applicant submits that Cardinal does not disclose transmitting a data packet (including active and reactive power control variables) to multiple wind turbines of a wind park. 
Examiner respectfully disagrees with the applicant. As currently cited, the data packet (including active power [16] and reactive power [4]) is shown in FIG, 5. 
Per Cardinal each of wind turbine group i is associated with a power reference value 4 i and a group power setpoint 1 i. Cardinal does not disclose or suggest sending the same data packet to multiple wind turbines of a wind park. The groups i of Cardinal are each associated with a respective power reference value 4 i and group power setpoint 1 i, and, thus, Cardinal does not suggest that the different groups receive the same data packet. 
Examiner respectfully disagrees with the applicant. Applicant refers to a different embodiment shown in FIG. 4. Moreover, as currently cited, FIG. 5 shows the “same data pack” [16, 4] sent to multiple wind turbines [411, 412].  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 5-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardinal (US 2015/0219075).
Regarding Claim 1, Cardinal discloses a method (Abstract) comprising: 
providing data sets [REF “A”: 16, 21, 31, 4 are “data sets” since each data set 16, 21, 31, 4 are inputted to all 411-413] for a plurality of units [411-413] of a wind park [REF “B”: 411-413 would be considered a “wind park”], wherein the wind park [REF “B”] is divided into at least first and second groups [REF “C”: 411-413 (includes for each wind turbine group – see para 0067; each of the at least two groups of wind turbines comprising at least one wind turbine of the wind farm – see claim 1; therefore, groups 411-413 each comprises at least one wind turbine and “at least one turbine” can also be interpreted as more than one turbine)], and wherein at least one group of the first and second groups [REF “C”] comprises at least two units [REF “C”] (FIG. 5, ¶ [0067-0068], Claim 1), the providing comprising: 
generating an individual data set [16 is an “individual set”] in each case for each of the at least first and second groups [“wind turbine group” 411, 412 – see REF “B”] (FIG. 5, ¶ [0067-0068], ¶ [0023]; “wind turbine group” are intended to represent any subset of wind turbines of a wind farm, i.e. one or more wind turbines of the wind farm); 
generating a data packet [The power reference values 4 i are MULTIPLIED with power setpoint 16 and DIVIDED by a sum 4 of the power reference values 4] comprising at least the generated individual data sets [16] and a global data set [4] for the at least first and second groups [411, 412] (FIG. 5, ¶ [0064]), wherein: 
active power controlling control variables are generated as the generated individual data sets [the term “power setpoint” shall embrace setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints for controlling the power production of the respective wind turbine (16 is a “power setpoint” and therefore an “active power control variable”)] (¶ [0051]), 
reactive power controlling control variables are generated as the global data set [the term “power setpoint” shall embrace setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints for controlling the power production of the respective wind turbine (4 is a “power setpoint” and therefore an “reactive power control variable”)] (¶ [0054]), and 
the global data set [4] is the same for the at least first and second groups [REF “B”] (Claim 1; operating the at least two groups of wind turbines in accordance with the respective group power setpoint); and 
transmitting the data packet [REF “A”] to the plurality of units of the wind park [REF “B”] (Claim 1; operating the at least two groups of wind turbines in accordance with the respective group power setpoint).
Regarding Claim 2, Cardinal discloses the method as claimed in claim 1.
Cardinal discloses wherein generating the individual data set [16] includes generating the individual data sets with one or more of: control signals, a controlling control variable (¶ [0080]; a power setpoint is a “control signal” to control power).   
Regarding Claim 5, Cardinal discloses the method as claimed in claim 1.
Cardinal discloses wherein the plurality of units [301-304] feed energy for a first time into a connected network [900] or are connected to the network before a predefined date are assigned to the first group [370] and at least the second group [371] contains the remaining units of the wind park [300] (FIG. 3, 5, ¶ [0057]; For this purpose the central controller 305 typically includes wind farm power regulator configured to generate a wind farm power reference value (power setpoint) in accordance with an external power request as explained below with regards to FIG. 6, and a group reference system as explained below with regards to FIG. 4 and FIG. 5 for distributing the wind farm power reference to the individual wind turbine groups 370, 371 as group power setpoint.).
Regarding Claim 6, Cardinal discloses the method as claimed in claim 1.
Cardinal discloses wherein individual standard values are provided for the plurality of units, wherein the standard values have same values for the plurality of units of a same group of the first [wherein determining the group curtailment setpoint comprises at least one of considering a power demand of at least one energy trader for at least one of the at least two groups of wind turbines] and second groups and have different values for different groups of the first and second groups [relaxing at least one of the group curtailment setpoints to allow an overproduction; and limiting a group power reduction in accordance with a group slew rate limit] (Claim 4).  
Regarding Claim 7, Cardinal discloses a wind park controller circuitry configured to carry out the method as claimed claim 1 [“circuitry” shown in FIG. 5] (FIG. 5).  


Regarding Claim 8, Cardinal discloses the method as claimed in claim 1 further comprising: 
receiving the transmitted data sets [16] by the plurality of units of the wind park [by 411, 412] (FIG. 5), the receiving comprising: 	
receiving the data packet [4 “received” by 411, 412] (FIG. 5, ¶ [0063]); 
extracting at least the respective individual data set [16] from the data packet [4] for the respective group to which the unit is assigned [as 11, 12] (¶ [0064]; The power reference values 4 i are multiplied with power setpoint 16 and divided by a sum 4 of the power reference values 4 i to determine the group power setpoints 1 i (11, 12, 13 in the exemplary embodiment)); and 
using the extracted data set in the unit [16] (FIG. 5, ¶ [0064]; by “The power reference values 4 i multiplied with power setpoint 16”).
Regarding Claim 9, Cardinal discloses the method as claimed in claim 8.
Cardinal discloses wherein the individual dataset [16] contains control signals used in the unit to control the unit [411] (FIG. 5; a power setpoint is a “control signal” to control power), OR.
Regarding Claim 10, Cardinal discloses the method as claimed in claim 8.
Cardinal discloses wherein the unit extracts the global data set [4] and uses the extracted global data set in the unit (FIG. 5 shows 51 to output 4 to be looped into 411-413, ¶ [0070]).
Regarding Claim 11, Cardinal discloses the method as claimed in claim 10.
Cardinal discloses wherein the active power controlling control variable and the reactive power controlling control variable are used to control the unit [the term “power setpoint” shall embrace setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints for controlling the power production of the respective wind turbine (4 is a “power setpoint” and therefore an “reactive power control variable)] (¶ [0054]).
Regarding Claim 12, Cardinal discloses the method as claimed in claim 8.
Cardinal discloses wherein the unit is assigned to a first group if the unit has fed energy into a connected network for the first time [using the updated set of curtailment setpoints for determining for each of the at least two groups of wind turbines a group power setpoint such that a sum of the group power setpoints substantially matches the power setpoint] (Claim11) OR.  

Regarding Claim 13, Cardinal discloses the method as claimed in claim 8.
Cardinal discloses wherein the wind turbine has same standard controlling control variables as further units of a same group and different standard controlling control variables than the units of other groups [Such data signals may include, for example, signals indicative of operating conditions of individual wind turbine which are transmitted to the central controller 305 and various command signals communicated by the central controller 305 to the wind turbines 301 to 304 to supervise the power production of the wind turbines 301 to 304] (¶ [0052]).  
Regarding Claim 14, Cardinal discloses a wind turbine [301-304] OR configured to carry out the method as claimed in claim 8 (FIG. 3).  
Regarding Claim 15, Cardinal discloses the wind park [300] comprising a wind park controller [305] as claimed in claim 7 and the plurality of units [301-304] (FIG. 3).  
Regarding Claim 16, Cardinal discloses the method as claimed in claim 8.
Cardinal discloses wherein the unit is assigned to at least one of the first and second groups [370, 371] of a wind park [300], wherein, both the first and second groups each comprise at least two units [301-304] (FIG. 3).  
Regarding Claim 17, Cardinal discloses the method as claimed in claim 9.
Cardinal discloses wherein the controlling control variable comprises an active power controlling control variable or a reactive power controlling control variable used to control the unit [the term “power setpoint” shall embrace setpoints for complex power, active power and reactive power that may be issued to wind turbine controllers as setpoints for controlling the power production of the respective wind turbine (4 is a “power setpoint” and therefore an “reactive power control variable)] (¶ [0054]).
Regarding Claim 18, Cardinal discloses the method as claimed in claim 1.
Cardinal discloses wherein the plurality of units are a plurality of wind turbines [301-304] (FIG. 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                  /JOSEPH ORTEGA/Examiner, Art Unit 2832